Citation Nr: 0619354	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  02-17 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for a right 
thumb disability.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 




INTRODUCTION

The veteran served on active duty from September 1981 to 
September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In August 2004, the Board remanded the matter for additional 
procedural development.


FINDINGS OF FACT

1.  The veteran's service-connected right thumb disability is 
primarily manifested by pain, but without evidence of 
ankylosis.  

2.  There is no limitation of motion or interference with 
overall function of the hand. 

3.  There is no the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.

4.  There are no findings to warrant an evaluation as 
amputation.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for right 
thumb disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic Code 5224 
(in effect prior to and since August 26, 2002); Diagnostic 
Code 5228 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by September 2004 and March 2005 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, by means of the September 2004 and 
March 2005 letters, the veteran has been afforded the 
information necessary to advance any contention regarding 
entitlement to an initial compensable rating for his service-
connected right thumb disability.  As such, the veteran was 
aware and effectively notified of information and evidence 
needed to substantiate and complete his claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice, the 
record contains a December 2005 supplemental statement of the 
case following the September 2004 and March 2005 letters.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
March 2005 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains a VA examination afforded in 
February 2004.  Because the examination was sufficiently 
thorough, further assessment is not necessary.  See 38 C.F.R. 
§ 3.159(c)(4).  The record also contains VA outpatient 
reports.  Notably, the veteran has not identified any further 
outstanding and relevant evidence in response to the March 
2005 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The Court, however, determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's right thumb disability has been evaluated based 
upon the provisions of Diagnostic Code 5224 for ankylosis of 
the thumb.  The Board notes that the applicable rating 
criteria for motion of the fingers, was amended effective 
August 26, 2002.  38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 
5230 (2005).   The veteran was provided notice of the old and 
new criteria for rating disabilities of the fingers by means 
of a December 2005 supplemental statement of the case, notice 
thereof provided in February 2006. 

According to the relevant rating criteria in effect prior to 
August 26, 2002, evidence of favorable ankylosis of the thumb 
warranted a 10 percent disability rating. Evidence of 
unfavorable ankylosis of the thumb warranted a 20 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5224 
(2002).  Extremely unfavorable ankylosis would be rated as 
amputation under Diagnostic Codes 5152-5156.  38 C.F.R. § 
4.71a, Note following Diagnostic Code 5227 (2002).

The pertinent rating requirements, effective since August 26, 
2002, reflected no changes in the actual assignable ratings 
pursuant to Diagnostic Code 5224.  A note following this 
Diagnostic Code stipulates that consideration should also be 
given to whether an evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand. 38 C.F.R. § 4.71a, Note 
following Diagnostic Code 5224 (2005).

The relevant evaluation requirements effective since August 
26, 2002, also provide for a new diagnostic code that 
discusses the particular limitation of motion of the thumb.  
38 C.F.R. § 4.71a, Diagnostic Code 5228 (2005).  According to 
this Diagnostic Code, evidence of a gap of less than one inch 
(2.5 centimeters) between the thumb pad and the fingers of 
the hand, with the thumb attempting to oppose the fingers, 
results in the assignment of a noncompensable disability 
evaluation.  Id.  Evidence of a gap of one to two inches (2.5 
to 5.1 centimeters) between the thumb pad and the fingers on 
the hand, with the thumb attempting to oppose the fingers, 
warrants the assignment of a 10 percent disability rating.  
Id.  Evidence of a gap of more than two inches (5.1 
centimeters) between the thumb pad and the fingers on the 
hand, with the thumb attempting to oppose the fingers, is 
necessary for the grant of the next higher evaluation of 20 
percent.  Id.

In February 2004, the veteran was afforded a VA examination.  
The veteran submitted with subjective complaints of chronic 
pain and increased discomfort with repetitive movement and 
use of the hand.  The examiner was unable to document any 
ankylosis or limitation of motion.  The veteran was also able 
to touch his fingers with his thumb, with no apparent 
difficulty.  X-rays of the right thumb were normal.  The 
veteran was diagnosed as having a gamekeeper's thumb.  In 
light of the aforementioned medical evidence, the Board finds 
that the veteran's service-connected right thumb disability 
does not warrant a compensable evaluation under either the 
prior or the amended rating criteria.  The veteran's right 
thumb disability is not characterized by ankylosis.  There is 
no limitation of motion or interference with overall function 
of the hand.  There is no gap at all between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  There are no findings to warrant an evaluation 
based upon amputation.

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  Given, however, the right thumb 
symptomatology delineated in the objective medical evidence 
of record, the Board finds that an additional "symbolic" 
range of motion loss for pain, excess fatigability, decreased 
functional ability, etc. is not warranted.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's right thumb disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  

In conclusion, the veteran's service-connected right thumb 
disability does not warrant a compensable evaluation. 


ORDER

An initial compensable evaluation for a right thumb 
disability is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


